Exhibit 10.39


EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is made as of the 5th day of January,
2018, between Anthera Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Patrick Murphy (the “Executive”).
 
WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms contained herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
89.          Employment.
 
(a)          Position and Duties.  The Executive shall serve as the Senior Vice
President, Manufacturing, of the Company, and shall have supervision and control
over and responsibility for the day‑to‑day business and affairs of the Company
and shall have such other powers and duties as may from time to time be
prescribed by the Chairman of the Board of Directors of the Company (the
“Board”), provided that such duties are consistent with the Executive’s position
or other positions that he may hold from time to time.  The Executive shall
devote his full working time and efforts to the business and affairs of the
Company.  Notwithstanding the foregoing, the Executive may serve on other boards
of directors, with the approval of the Board, or engage in religious, charitable
or other community activities as long as such services and activities are
disclosed to the Board and do not materially interfere with the Executive’s
obligations or performance of his duties to the Company as provided in this
Agreement.
 
(b)          At-Will Employment.  The parties agree that Executive’s employment
with the Company will be “at-will” employment and may be terminated at any time
with or without cause or notice, subject to the provisions set forth in Section
4.  Executive understands and agrees that neither Executive’s job performance
nor promotions, commendations, bonuses or the like from the Company give rise to
or in any way serve as the basis for modification, amendment, or extension, by
implication or otherwise, of Executive’s employment with the Company.  The
period of Executive’s employment under this Agreement is referred to herein as
the “Term.”
 
90.          Compensation and Related Matters.
 
(a)          Base Salary.  During the Term, the Executive’s initial base salary
shall be at the annualized rate of $315,000.  The Executive’s base salary shall
be reviewed at least annually by the Board and may be increased in its
discretion but, once increased, may not be decreased.  The base salary in effect
at any given time is referred to herein as “Base Salary.”  The Base Salary shall
be payable in a manner that is consistent with the Company’s usual payroll
practices for senior executives.
 
(b)          Incentive Compensation.  During the Term, the Executive shall be
eligible to receive variable cash incentive compensation as determined by the
Board from time to time.  The Executive’s target annual incentive compensation
shall be 25 percent of his Base Salary (“Target Variable Cash Compensation”). 
Incentive compensation for any calendar year will be payable within 90 days
after the end of such year.
 
(c)          Equity Compensation.  For each calendar year during the Term, the
Executive will be eligible to participate in the Company’s long-term incentive
equity program, as in effect from time to time, and will be eligible to receive
annual equity grants as determined by the Board upon recommendation of the
Compensation Committee of the Board.  The structure and terms of the equity
grants to the Executive will be determined by the Board upon recommendation of
the Compensation Committee of the Board.
 
(d)          Expenses.  The Executive shall be entitled to receive prompt
reimbursement for all reasonable and documented out-of-pocket expenses incurred
by him during the Term in performing services hereunder, in accordance with the
policies and procedures then in effect and established by the Company for its
senior executive officers.
 
(e)          Other Benefits.  During the Term, the Executive shall be eligible
to participate in or receive benefits under the Company’s employee benefit plans
in effect from time to time, subject to the terms of such plans.
 
91.          Indemnification.  The Company and the Executive have entered into
an Amended and Restated Indemnification Agreement dated January 5, 2018 (the
“Indemnification Agreement”) pursuant to which the Company shall indemnify the
Executive with respect to any actions commenced against the Executive in his
capacity as a director or officer or former director or officer of the Company,
or any affiliate thereof for which he may serve in such capacity, and the
Company shall advance on a timely basis any expenses incurred in defending such
actions.  The Company agrees to secure and maintain directors’ and officers’
liability insurance with respect to the Executive.  The Executive shall be
designated as a “covered person” under the Company’s Director’s and Officer’s
insurance coverage and shall be covered to the same extent as other directors
and executive officers, including following the termination of the Executive’s
employment for the maximum statute of limitations period which could apply to
any claim against the Executive which otherwise would be covered by such
insurance.
 

--------------------------------------------------------------------------------

 
92.          Termination.  During the Term, the Executive’s employment hereunder
may be terminated without any breach of this Agreement under the following
circumstances:
 
(a)          Death.  The Executive’s employment hereunder shall terminate upon
his death.
 
(b)          Disability.  The Company may terminate the Executive’s employment
if he is disabled and unable to perform the essential functions of the
Executive’s then existing position or positions under this Agreement with or
without reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period.  If any question shall arise as to whether
during any period the Executive is disabled so as to be unable to perform the
essential functions of the Executive’s then existing position or positions with
or without reasonable accommodation, the Executive may, and at the request of
the Company shall, submit to the Company a certification in reasonable detail by
a physician selected by the Company to whom the Executive or the Executive’s
guardian has no reasonable objection as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall for the purposes of this Agreement be conclusive of the issue.  The
Executive shall cooperate with any reasonable request of the physician in
connection with such certification.  If such question shall arise and the
Executive shall fail to submit such certification, the Company’s determination
of such issue shall be binding on the Executive.  Nothing in this Section 3(b)
shall be construed to waive the Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.
 
(c)          Termination by Company for Cause.  The Company may terminate the
Executive’s employment hereunder for Cause.  For purposes of this Agreement,
“Cause” shall mean:
 
(i)          the commission by the Executive of any felony or a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud, or any conduct by the
Executive that would reasonably be expected to result in material injury or
reputational harm to the Company or any of its subsidiaries and affiliates if he
were retained in his position; or
 
(ii)          willful disclosure of trade secrets or other material confidential
information related to the business of the Company and its subsidiaries or
affiliates; or
 
(iii)          continued failure by the Executive to perform the Executive’s
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness) after a written demand
for substantial performance is delivered to the Executive by the Board, which
demand identifies the specific actions which the Board believes constitute
continued failure to perform the Executive’s duties, and which performance is
not corrected by the Executive within ten days of receipt of such demand;
 
(iv)          conduct by the Executive constituting a material act of misconduct
in connection with the performance of the Executive’s duties, including without
limitation, misappropriation of funds or property of the Company or any of its
subsidiaries or affiliates, or participation in releasing false or materially
misleading financial statements or submission of a false certification to the
Securities and Exchange Commission;
 
(v)          a breach by the Executive of any of the provisions contained in
this Agreement, or in any Agreement between the parties
 
(vi)          a material violation by the Executive of the Company’s written
employment practices; or
 
(vii)          failure to cooperate with a bona fide internal investigation or
an investigation by regulatory or law enforcement authorities, after being
instructed by the Board to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation.
 
(d)          Termination Without Cause.  The Company may terminate the
Executive’s employment hereunder at any time without Cause.  Any termination by
the Company of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 4(c) and does not result from
the death or disability of the Executive under Section 4(a) or (b) shall be
deemed a termination without Cause.
 
(e)          Termination by the Executive.  The Executive may terminate his
employment hereunder at any time for any reason, including but not limited to
Good Reason.  For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events:
 

--------------------------------------------------------------------------------

 
(i)          a substantial reduction, not consented to by the Executive, in the
Executive’s duties, responsibilities, or authorities or change in the
Executive’s title to any position other than Chief Executive Officer; or
 
(ii)          a material reduction in the Executive’s annual base salary or
Target Variable Cash Compensation, except for across-the-board reductions of
annual base salary or incentive compensation targets similarly affecting all
executive officers of the Company; or
 
(iii)          the relocation of the Company’s Hayward, California office at
which the Executive is expected to be principally employed (the “Current
Offices”) to any other location more than 35 miles from the Current Offices, or
the requirement by the Company for the Executive to be based more than 35 miles
away from the Current Offices, except for required travel on the Company’s
business consistent with the Executive’s duties hereunder and business travel
obligations as may be required from time to time; or
 
(iv)          the material breach of this Agreement by the Company.
 
For purposes of this Section 4(e), “Good Reason Process” shall mean that (i) the
Executive reasonably determines in good faith that a “Good Reason Condition” has
occurred; (ii) the Executive notifies the Company in writing of the first
occurrence of the Good Reason Condition within 60 days of the first occurrence
of such condition; (iii) the Executive cooperates in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the condition; (iv) notwithstanding such efforts, the
Good Reason Condition continues to exist; and (v) the Executive terminates the
Executive’s employment within 60 days after the end of the Cure Period.  If the
Company cures the Good Reason Condition during the Cure Period, Good Reason
shall be deemed not to have occurred.
 
(f)          Notice of Termination.  Except for termination as specified in
Section 4(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.
 
(g)          Date of Termination.  “Date of Termination” shall mean:  (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 4(b) or by the Company for Cause under Section 4(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 4(d), the last date of employment as
referenced in the Notice of Termination; (iv) if the Executive’s employment is
terminated by the Executive under Section 4(e) without Good Reason, 30 days
after the date on which a Notice of Termination is given, and (v) if the
Executive’s employment is terminated by the Executive under Section 4(e) with
Good Reason, the date on which a Notice of Termination is given after the end of
the Cure Period.  Notwithstanding the foregoing, in the event that the Executive
gives a Notice of Termination to the Company, the Company may unilaterally
accelerate the Date of Termination and such acceleration shall not result in a
termination by the Company for purposes of this Agreement.
 
93.          Compensation Upon Termination.
 
(a)          Termination Generally.  If the Executive’s employment with the
Company is terminated for any reason, the Company shall pay or provide to the
Executive (or to his authorized representative or estate) (i) any Base Salary
earned through the Date of Termination, unpaid expense reimbursements (subject
to, and in accordance with, Section 2(e) of this Agreement); and (ii) any vested
benefits the Executive may have under any employee benefit plan of the Company
through the Date of Termination, which vested benefits shall be paid and/or
provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Benefit”).
 
(b)          Termination by the Company Without Cause or by the Executive with
Good Reason.  During the Term, if the Executive’s employment is terminated by
the Company without Cause as provided in Section 4(d), or the Executive
terminates his employment for Good Reason as provided in Section 4(e), then the
Company shall pay the Executive his Accrued Benefit.  In addition, subject to
the Executive signing a separation and release agreement substantially in the
form attached hereto as Exhibit I (the “Separation Agreement and Release”), the
Separation Agreement and Release becoming irrevocable, all within 60 days after
the Date of Termination, and the Executive not breaching any of his
post-employment contractual obligations to the Company:
 
(i)          the Company shall pay the Executive an amount equal to the sum of 9
months of the Executive’s then current Base Salary;
 
(ii)          the Company shall pay an amount equal to the sum of 9 months of
Target Variable Cash Compensation for the fiscal year in which Executive’s
employment terminates, which shall be payable in accordance with Section 2(b);
and
 

--------------------------------------------------------------------------------

 
(iii)          all time-based equity awards held by the Executive in which the
Executive would have vested if he had remained employed for an additional 12
months following the Date of Termination shall vest and become exercisable or
nonforfeitable; and if the Executive was participating in the Company’s group
health plan immediately prior to the Date of Termination and timely elects
continued group health coverage pursuant to COBRA, then for a period of 12
months following the Date of Termination or until the Executive becomes covered
under a group health plan of another employer, whichever is earlier, the Company
shall pay the same portion of premiums that it pays for active employees for the
same level of group medical coverage as in effect for Executive on the
Termination Date.  Executive will be responsible for paying the remaining
portion of the premiums for such coverage as if Executive remained employed. 
Executive authorizes the deduction of the portion for which he is responsible
from the Severance Amount.  Executive may continue coverage after this period at
his own expense for the remainder of the COBRA continuation period, subject to
continued eligibility.  Notwithstanding the foregoing, if the Company determines
at any time that its payments pursuant to this paragraph may be taxable income
to Executive, it may convert such payments to payroll payments directly to
Executive on the Company’s regular payroll dates, which shall be subject to
tax-related deductions and withholdings.
 
(iv)          the severance amount shall be paid out in substantially equal
installments in accordance with the Company’s payroll practice over 9 months
commencing within 60 days after the Date of Termination; provided, however, that
if the 60-day period begins in one calendar year and ends in a second calendar
year, the severance amount shall begin to be paid in the second calendar year by
the last day of such 60-day period; provided, further, that the initial payment
shall include a catch-up payment to cover amounts retroactive to the day
immediately following the Date of Termination.  Each payment pursuant to this
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2); and
 
(v)          the Company shall provide outplacement services to the Executive
with a provider and program selected by the Company and at a cost of up to
$7,500.00.
 
(vi)          The receipt of any severance payments or benefits pursuant to
Section 5 shall be subject to Executive not violating any of Executive’s
post-employment contractual obligations, including Executive’s obligations set
forth in the Confidentiality and Inventions Assignment Agreement, dated January
11, 2018 (the “Confidentiality Agreement”).  In the event Executive breaches any
of Executive’s post-employment obligations, in addition to all other legal and
equitable remedies, the Company shall have the right to terminate or suspend all
continuing payments and benefits to which the Executive may otherwise be
entitled pursuant to Section 5 and shall be permitted to recover any severance
payments or benefits provided, without affecting the Executive’s release or
Executive’s obligations under the Separation and Release Agreement.
 
(c)          Additional Limitation.
 
(i)          Anything in this Agreement to the contrary notwithstanding, in the
event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Code and
the applicable regulations thereunder (the “Aggregate Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, then the
Aggregate Payments shall be reduced (but not below zero) so that the sum of all
of the Aggregate Payments shall be $1.00 less than the amount at which the
Executive becomes subject to the excise tax imposed by Section 4999 of the Code;
provided that such reduction shall only occur if it would result in the
Executive receiving a higher After Tax Amount (as defined below) than the
Executive would receive if the Aggregate Payments were not subject to such
reduction.  In such event, the Aggregate Payments shall be reduced in the
following order, in each case, in reverse chronological order beginning with the
Aggregate Payments that are to be paid the furthest in time from consummation of
the transaction that is subject to Section 280G of the Code:  (1) cash payments
not subject to Section 409A of the Code; (2) cash payments subject to Section
409A of the Code; (3) equity-based payments and acceleration; and (4) non-cash
forms of benefits; provided that in the case of all the foregoing Aggregate
Payments all amounts or payments that are not subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that
are subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).
 
(ii)          For purposes of this Section 6(c), the “After Tax Amount” means
the amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments.  For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.
 
(iii)          The determination as to whether a reduction in the Aggregate
Payments shall be made pursuant to Section 6(c)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the
Executive.  Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.
 

--------------------------------------------------------------------------------

 
94.          Section 409A.
 
(a)          Anything in this Agreement to the contrary notwithstanding, if at
the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation otherwise subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.
 
(b)          All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement.  All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred.  The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses).  Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
 
(c)          To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).
 
(d)          The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  Each payment pursuant to this Agreement
is intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A‑2(b)(2).  The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.
 
(e)          The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.
 
95.          Third Party Agreement and Cooperation.
 
(a)          Third-Party Agreements and Rights.  The Executive hereby confirms
that the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business.  The
Executive represents to the Company that the Executive’s execution of this
Agreement, the Executive’s employment with the Company and the performance of
the Executive’s proposed duties for the Company will not violate any obligations
the Executive may have to any such previous employer or other party.  In the
Executive’s work for the Company, the Executive will not disclose or make use of
any information in violation of any agreements with or rights of any such
previous employer or other party, and the Executive will not bring to the
premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.
 
(b)          Litigation and Regulatory Cooperation.  During and after the
Executive’s employment, the Executive shall cooperate fully with the Company in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company which relate to
events or occurrences that transpired while the Executive was employed by the
Company.  The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times.  During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company.
 
96.          Arbitration of Disputes.  Except for provisional injunctive relief
which either party may seek in court, any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Santa Clara, California in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators, which can be located at
https://www.adr.org/employment.  In the event that any person or entity other
than the Executive or the Company may be a party with regard to any such
controversy or claim, such controversy or claim shall be submitted to
arbitration subject to such other person or entity’s agreement.  Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  This Section 9 shall be specifically enforceable. To the
extent either party initiates an employment claim, then the Company shall pay
for the costs of arbitration, including any administrative or hearing fees
charged by the arbitrator or AAA, except that Executive shall pay any filing
fees associated with any employment claim arbitration that Executive initiates,
but only so much of the filing fees as Executive would have instead paid had he
filed a complaint in a court of law.  To the extent that either party initiates
a non-employment claim, then each party shall bear an equal (pro-rata) share of
any arbitration costs, including any administrative or hearing fees charged by
the arbitrator or JAMS.  The parties agree that, to the extent permitted by law,
they are waiving their right to a have a jury decide any claim subject to this
Section.
 

--------------------------------------------------------------------------------

 
97.          Consent to Jurisdiction.  To the extent that any court action is
permitted consistent with or to enforce Section 9 of this Agreement, the parties
hereby consent to the jurisdiction of the Superior Court of the State of
California and the United States District Court for the Northern District of
California.  Accordingly, with respect to any such court action, the Executive
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.
 
98.          Rule 10b5-1 Plan Procedures.  Executive shall not adopt any trading
plan, arrangement or instruction that purports to meet the requirements of Rule
10b5-1 promulgated under the Exchange Act (a “Plan”) unless such Plan (i) has
been approved in writing by the Company following submission for review for a
period of at least ten business days, and (ii) includes a delay between the date
of adoption and first sale thereunder of at least ninety calendar days.
 
99.          Integration.  This Agreement, together with the Indemnification
Agreement and the Confidentiality Agreement, constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements between the parties concerning such subject matter.
 
100.          Withholding.  All payments made by the Company to the Executive
under this Agreement shall be net of any tax or other amounts required to be
withheld by the Company under applicable law.
 
101.          Successor to the Executive.  This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal representatives,
executors, administrators, heirs, distributees, devisees and legatees.  In the
event of the Executive’s death after his termination of employment but prior to
the completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).
 
102.          Enforceability.  If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.
 
103.          Survival.  The provisions of this Agreement shall survive the
termination of this Agreement and/or the termination of the Executive’s
employment to the extent necessary to effectuate the terms contained herein.
 
104.          Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of any
party to require the performance of any term or obligation of this Agreement, or
the waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
 
105.          Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, attention of the
Board.
 
106.          Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.
 
107.          Governing Law.  This is a California contract and shall be
construed under and be governed in all respects by the laws of the State of
California, without giving effect to the conflict of laws principles of such
State.  With respect to any disputes concerning federal law, such disputes shall
be determined in accordance with the law as it would be interpreted and applied
by the United States Court of Appeals for the Ninth Circuit.
 
108.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.
 

--------------------------------------------------------------------------------

 
109.          Successor to Company.  Executive acknowledges and agrees that this
Agreement shall inure to the benefit of and be enforceable by any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, without
requirement of written consent at such time by the Executive.
 
110.          Gender Neutral.  Wherever used herein, a pronoun in the masculine
gender shall be considered as including the feminine gender unless the context
clearly indicates otherwise.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.
 

 
ANTHERA PHARMACEUTICALS, INC.
             
/s/ Paul F. Truex
 
Paul F. Truex
Executive Chairman, Board of Directors

 
 
 
/s/ Patrick Murphy
 
Patrick Murphy

 

--------------------------------------------------------------------------------

 
EXHIBIT I
SEPARATION AGREEMENT AND RELEASE
 
Note to Draft:  The foregoing is subject to revision to reflect any relevant
changes in applicable law, updates to the Employment Agreement, and any other
matters that the Company should reasonably request in connection with
Executive’s separation.
 


 
I, _______ (referred to herein with the pronouns “I,” “me” and “my”), and
Anthera Pharmaceuticals, Inc. (the “Company”) enter into this Separation
Agreement and Release (the “Release”) pursuant to Section 5(b) of the Employment
Agreement between the Company and me dated ________________ (the “Employment
Agreement”).  I acknowledge that my timely execution and return and my
non-revocation of this Release are conditions to my entitlement to the benefits
set forth in Section 5 of the Employment Agreement (the “Separation
Benefits”).   I therefore agree to the following terms:
 
37.          Release of Claims.  I voluntarily release and forever discharge the
Company, its parents, subsidiaries, and affiliated entities, and each of those
entities’ respective current and former shareholders, investors, directors,
officers, employees, agents, attorneys, insurers, legal successors and assigns
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when I sign this Release, I have, ever
had, now claim to have or ever claimed to have had against any or all of the
Releasees.  This includes, without limitation, the release of all Claims:
 

·
relating to my employment by the Company and my separation from employment;

·
of wrongful discharge;

·
of breach of contract;

·
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964 and Claims of any
form of discrimination or retaliation that is prohibited by the California Fair
Employment and Housing Act or the law of any other state;

·
under any other federal or state statute;

·
of defamation or other torts;

·
of violation of public policy;

·
for wages, bonuses, incentive compensation, vacation pay or any other
compensation or benefits; and

·
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

 
provided, however, that this release shall not affect my rights under the
Company’s Section 401(k) plan, my rights to the Separation Benefits under the
Employment Agreement, or my rights to indemnification under the Indemnification
Agreement between the Company and me (the “Indemnification Agreement”).
 
I agree that I shall not seek or accept damages of any nature, other equitable
or legal remedies for my own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released by this Release. I represent that I
have not assigned to any third party and I have not filed with any court any
Claim released by this Release.
 
38.          Ongoing Obligations. I reaffirm my ongoing obligations under the
Anthera Pharmaceuticals, Inc. Confidentiality and Inventions Assignment
Agreement between me and the Company dated _______________, 20__ (the
“Confidentiality Agreement ”), including, without limitation, my obligations to
maintain the confidentiality of all confidential and proprietary information of
the Company, to return to the Company (in good condition) all of the Company’s
equipment, property, and documents (whether in paper, electronic, or other
format, and all copies thereof) that are in my possession or control, and
refrain from certain solicitation activities for a twelve (12) month period
after  my employment ends; provided that I hereby acknowledges receipt of the
following notice required pursuant to 18 U.S.C § 1833(b)(1): “An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.”  I acknowledge that the execution of Exhibit A to the
Confidentiality Agreement, entitled “Anthera Pharmaceuticals, Inc. Termination
Certification” (the “Certification”), is required by the Confidentiality
Agreement and accordingly agree to sign and return to the Company, at the same
time I return the Release, the Certification (attached hereto as Appendix A) as
a condition to my entitlement to the Separation Benefits.  I also reaffirm my
ongoing obligations under the Anthera Pharmaceuticals, Inc. Statement of Company
Policy Regarding Insider Trading and Disclosure of Material Non-Public
Information (the “Insider Trading Policy”) and agree that those obligations
continue to apply following my separation from employment, until such time as
any material, nonpublic information possessed by me has become public or is no
longer material.  Without limiting the foregoing, I acknowledge and agree that I
shall continue to be subject to the remainder of any Quarterly Black-Out or
Special Black-Out (as defined in the Insider Trading Policy), if such black-out
period was instituted prior to my separation from employment.
 

--------------------------------------------------------------------------------

 
39.          Litigation and Regulatory Cooperation. I agree to cooperate fully
with the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company which relate to events or occurrences that transpired while I was
employed by the Company.  My full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times.  I also agree to cooperate fully with
the Company in connection with any investigation or review of any federal, state
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while I was employed by the Company.  Any
cooperation pursuant to this Section 3 is subject to the Company’s obligation to
reimburse me for any reasonable out-of-pocket expenses incurred during
activities reasonably performed at the Company’s request pursuant to this
Section 3, subject to the same standards and procedures as apply to business
expense reimbursements pursuant to the Company’s Travel and Expense
reimbursement policy.
 
40.          Non-Disparagement and No Cooperation.  I agree that I will not, at
any time in the future, make any written or oral statement that disparages or
damages (i) the business of the Company or any affiliate of the Company
(together, “Company Parties”), (ii) any products or services of any Company
Party, (iii) any member of the board of directors or management of any Company
Party or (iv) any investor in the securities of the Company or any
representative thereof.  I agree that I will not counsel or assist any attorneys
or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any of the other Releasee, unless under a subpoena or
other court order to do so.  In addition, I recognize that the Company’s
business relationships with its customers, distributors, resellers and partners
(collectively, “Customers and Partners”) are very important to the Company, and
that if I – as an important Company representative in its dealings with
Customers and Partners during the course of my employment – make any statement
(directly or indirectly) to such Customers or Partners about the Company, any
other Company Party, employees of any Company Party or the products or services
of any Company Party that is untrue or otherwise may be harmful to the Company
or any other Company Party, I will be deemed to have violated this Section 4.
 
41.          California Civil Code Section 1542.  I acknowledge that I have been
advised to consult with legal counsel and am familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:
 


 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Being aware of said code section, I agree to expressly waive any rights I may
have thereunder, as well as under any other statute or common law principles of
similar effect.
 
42.          Right to Consider and Revoke Release. I acknowledge that I have
been given the opportunity to consider this Release for a period ending
twenty-one (21) days after the date when it was proposed to me. In the event
that I execute this Release within less than twenty-one (21) days after such
date, I acknowledge that such decision was entirely voluntary and that I had the
opportunity to consider this Release until the end of the twenty-one (21) day
period. To accept this Release, I shall deliver a signed Release to the Chairman
of the Company’s Board of Directors within such twenty-one (21) day period. For
a period of seven (7) days from the date when the I execute this Release (the
“Revocation Period”), I shall retain the right to revoke this Release by written
notice that is received by the Chairman on or before the last day of the
Revocation Period. This Release shall take effect only if it is executed within
the twenty-one (21) day period as set forth above and if it is not revoked
pursuant to the preceding sentence. If those conditions are satisfied, this
Release shall become effective and enforceable on the date immediately following
the last day of the Revocation Period (the “Effective Date”).
 
43.          Breach.  I acknowledge and agree that any material breach of this
Release, or of any provision of the Confidentiality Agreement and the Insider
Trading Policy, shall entitle the Company immediately to recover and/or cease
providing the consideration provided to me under this Release and to obtain
damages, except as provided by law.
 
44.          Attorneys’ Fees.  In the event that either Party brings an action
to enforce or effect its rights under this Release, the prevailing Party shall
be entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.
 
45.          Other Terms.
 
(a)          Legal Representation; Review of Release. I acknowledge that I have
been advised to discuss all aspects of this Release with my attorney, that I
have carefully read and fully understand all of the provisions of this Release
and that I am voluntarily entering into this Release.
 
(b)          Binding Nature of Release. This Release shall be binding upon me
and upon my heirs, administrators, representatives and executors.
 

--------------------------------------------------------------------------------

 
(c)          Amendment. This Release may be amended only upon a written
agreement executed by the Company and me.
 
(d)          Severability. In the event that at any future time it is determined
by an arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release. In the event of such severance, the remaining
covenants shall be binding and enforceable.
 
(e)          Governing Law and Interpretation. This Release shall be deemed to
be made and entered into in the State of California, and shall in all respects
be interpreted, enforced and governed under the laws of the State of California,
without giving effect to the conflict of laws provisions of California law.  The
language of all parts of this Release shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against the
Company or me.
 
(f)          Protected Disclosure.  Nothing contained in this Release limits my
ability to file a charge or complaint with any federal, state or local
governmental agency or commission (a “Government Agency”).  In addition, nothing
contained in this Release limits my ability to communicate with any Government
Agency or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including my ability to provide documents or
other information, without notice to the Company, nor does anything contained in
this Release apply to truthful testimony in litigation.  If I file any charge or
complaint with any Government Agency and if the Government Agency pursues any
claim on my behalf, or if any other third party pursues any claim on my behalf,
I waive any right to monetary or other individualized relief (either
individually, or as part of any collective or class action); provided that
nothing in this Release limits any right you may have to receive a whistleblower
award or bounty for information provided to the Securities and Exchange
Commission.
 
(g)          Entire Agreement; Absence of Reliance. I acknowledge that I am not
relying on any promises or representations by the Company or any of its agents,
representatives or attorneys regarding any subject matter addressed in this
Release.  I acknowledge that this Release constitutes the entire agreement
between the Company and me and that this Release supersedes any previous
agreements or understandings between me and the Company, except the Employment
Agreement, the Indemnification Agreement, the Confidentiality Agreement, the
Insider Trading Policy, and any equity award agreements and equity plans to
which they are subject, and any other obligations specifically preserved in this
Release.
 
So agreed.
  ANTHERA PHARMACEUTICALS, INC.                              
By:
     
Patrick Murphy
     
Name:
         
Chairman, Board of Directors
 
Date:
           

 

--------------------------------------------------------------------------------

 
Appendix A
 
 
 
Anthera Pharmaceuticals, Inc.
 
Termination Certification
 
 
 
This is to certify that except as may be needed to provide transition
assistance, I do not have in my possession, nor have I failed to return, any
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items belonging to
Anthera Pharmaceuticals, Inc., its subsidiaries, affiliates, successors or
assigns (together, the “Company”).
 
 


 
 
I further certify that I have complied with all the terms of the Company’s
Confidentiality and Inventions Assignment Agreement signed by me, including the
reporting of any Developments and original works of authorship (as defined
therein) conceived or made by me (solely or jointly with others) covered by that
agreement.
 
 
 
I further agree that, in compliance with the Confidentiality and Inventions
Assignment Agreement and subject to the limitations and restrictions therein, I
will preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of the
Company or any of its clients, consultants or licensees.
 
 


 
 


 
Date:
                       
Patrick Murphy
 

 


 
 
 
 
ANTHERA PHARMACEUTICALS, INC.
 
 
 
Date:
   
By:
               
Name:
           
Chairman, Board of Directors
 

 
 
 

--------------------------------------------------------------------------------